Seevers, C. J.
1.Appeal: trial de novo: certification of evidence. — I. Counsel for the appellee insist that this cause cannot be tried de novo, for the reason ^e evidence has not been properly certified. It is stated in an amended abstract filed by the appellant that the following certificate was attached to the short-hand notes at the term at which the cause was tried:
“ In the District Court of Crawford County, Iowa.
October Term, 1886.
“Adams County vs. Abner Craves.
“ State of Iowa, Crawford County, ss. I hereby *644certify that the foregoing record contains all the evidence introduced and offered on the trial of the case of Adams county vs. Abner Graves, tried at October term, 1886, of the district court of Crawford county, Iowa (except the depositions and exhibits offered, to which correct reference is herein made), together with all objections made to the introduction of evidence, rulings of the court thereon, and exceptions of parties thereto; and the same is hereby signed by me, and certified, and ordered filed, and made a part of the record in this case.
“ Signed this fourth day of November, 1886.
“ C. P. Loofbottrow, Judge.”
The foregoing is followed by a certificate of the reporter attached to the short-hand notes as extended by him, that such extension or translation is full, true and complete, together with the certificate of the judge above set out. Such translation and certificate were duly filed in the clerk’s office within six months after the trial. The judge certified to the short-hand notes, and the reporter’s certificate to the translation is a sufficient identification of the evidence introduced or offered on the trial (Merrill v. Bowe, 69 Iowa, 653), and therefore the parties are entitled to a trial anew in this court.
2. Former adjudication: swamp land contract: validity: title under. II. The plaintiff claims title to the land in controversy under the swamp-land grants made by congress to the several states, and the defendant under the American Emigrant Company, and he claims that, under a certain contract and conveyanee made by the plaintiff with and to said company, and an adjudication made by the supreme court of the United States declaring the contract tobe valid and binding, the plaintiff in equity is not entitled to recover in this action. It is not deemed necessary to state at length the congressional and state legislation, further than to state that thereunder the swamp lands in Adams county, and money and indemnity scrip granted in lieu thereof, were thereby vested in the plaintiff. In 1862, a contract was entered into between the plaintiff and said company in relatio n to said lands ; and in 1863, in *645pursuance of said contract, the plaintiff conveyed to said company all swamp lands in the county; and said conveyance further provides that “ any lands that shall be located under or by any scrip, so called, which may be obtained on said claim,” the county will convey to the said company on reasonable request. The lands in controversy were located or entered with indemnity scrip obtained from the United States under the swampland grants. In 1864 the plaintiff commenced an action in the state courts, and the relief asked was the rescission of said agreement and conveyance. This cause was transferred to the circuit court of the United States, and in such court the plaintiff filed an amended and substituted petition, asking the same relief as above stated, on several grounds; and in the reply to the cross-petition the plaintiff pleads and relies on substantially the same matters as defenses to the equitable defense pleaded by the defendant in this action. In the substituted petition in the circuit court of the United States the plaintiff alleged and stated that the plaintiff ’ s board of supervisors had entered into said contract, and executed the conveyance, and that the said “ acts on the part of said board of supervisors, if legal and valid, operated to divest the plaintiff of all claim and ownership, right and control of any of said lands or funds and claims, and obligated plaintiff to convey to defendants large sums of money and large quantities of land-scrip and land, as aforesaid.” Issue was joined in said action, and the relief asked by the plaintiff was granted, but, on appeal to the supreme court of the United States, the judgment of the circuit court was reversed. American Emigrant Co. v. County of Adams, 100 U. S. 61. In accordance with the opinion and mandate of the supreme court, a final decree was entered in the circuit court dismissing “complainant’s bill of complaint * * * at complainant’s costs, without prejudice to the right of the county to bring an action at law for breach of the terms of the contract.” Counsel for the appellant insist that this adjudication determines *646that the contract and conveyance are valid, and therefore, although the legal title to the lands in controversy is vested in the county, the latter in equity is not entitled to recover, for the reason that the equitable title to said lands is vested in the defendant; and this position must, we think, be sustained. The dismissal of the action undoubtedly amounts to an adjudication that the contract and conveyance are valid obligations binding on the parties. The final decree shows that such must be the case, for it reserves to the plaintiff the right to bring an action for damages under the contract. Instead of doing this, the plaintiff in this action seeks to repudiate the contract and conveyance, and affirms their invalidity. A decree dismissing a bill in chancery absolute in terms, unless made on grounds not going to the merits, is a bar to further litigation on the same subject between the same parties ; and this is true as to all questions involved which might have been raised. Durant v. Essex Company, 7 Wall. 107; Aurora City v. West, 7 Wall. 82. It is useless to multiply authorities on this question, for the well-settled rule is that a controversy once decided by a competent tribunal cannot be reexamined by another court having concurrent jurisdiction, in a suit between the same parties of their privies. The contract and conveyance ' must therefore be regarded as valid obligations, and therefore the plaintiff is not entitled to recover, if the lands in controversy are embraced therein, and as to this we have no doubt. In substance, the emigrant company obtained all lands, money and indemnity scrip to which the plaintiff was entitled under the swamp-land grant. It will be observed that the plaintiff so averred in the action in the federal court.
3. Statute of limitations: does not barequitable defense. *6474. _: title to wild land. *646But the plaintiff insists that the defendant is not entitled to the affirmative relief asked by him, because the same is barred by the statute of limitations. If this be conceded, the defendant may still plead and rely on his equitable title as a defense to the relief asked by the plaintiff. Warren v. Crew, 22 Iowa, 315. We, however, *647think that the defendant is entitled to the relief asked by him. As we understand, the land was wild and unoccupied until in April or May, 1883, when the defendant entered into possession, erected a house, and broke a portion of the land. It seems to us that such possession, and the equitable title, entitles the defendant to a decree confirming and quieting his title. Beversed.